Citation Nr: 0103633	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  00-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision which denied service 
connection for a seizure disorder.  The veteran requested a 
hearing before an RO hearing officer, but in August 2000 he 
canceled his hearing request.


REMAND

The veteran had active duty in the Marine Corps from May 1972 
to May 1976.  He is seeking service connection for a seizure 
disorder which he claims is the result of a head injury in a 
motorcycle accident during service in 1975.  

The RO denied the claim for service connection for a seizure 
disorder in July 1999, citing the rationale that the claim 
for service connection was not well grounded.  However, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  

The Board agrees with the November 2000 written argument by 
the veteran's representative at the Board, that a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

When the RO denied the claim, service medical records in the 
claims folder did not refer to a head injury in service.  
However, in December 2000, after the case was sent to the 
Board, the veteran and his representative at the RO 
submitted, directly to the Board, service medical records 
which they had obtained from the service department.  These 
records show that in early September 1975 the veteran was in 
a motorcycle accident and sustained a concussion and facial 
trauma, including mandible and other fractures; he was 
hospitalized for these injuries and his treatment partly 
included surgery to repair fractures.  As part of the duty to 
assist the veteran, the RO should assure that complete 
treatment records from service are obtained, as well as any 
service report of a line of duty investigation.  At present, 
the earliest medical record of a seizure disorder is a VA 
outpatient record from July 1998, although the file suggests 
the veteran had earlier treatment for the condition.  As part 
of the duty to assist the veteran, the RO should obtain 
copies of all medical records of a seizure disorder since 
service.  The RO should also consider any other development 
indicated by the Veterans Claims Assistance Act of 2000, such 
as a VA examination/opinion.

Accordingly, this case is REMANDED for the following:

1. The RO should note the service medical 
records which the veteran and his 
representative submitted directly to the 
Board, and the RO should then obtain, 
from the service department, any other 
service medical records concerning 
treatment for a head injury after the 
September 1975 motorcycle accident.  

The RO should also obtain, from the 
service department, any report of a line 
of duty investigation related to injuries 
sustained in the September 1975 motorcyle 
accident.

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a seizure 
disorder since his May 1976 release from 
active duty.  The RO should then obtain 
copies of the related medical records.  

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a seizure disorder, such as any 
indicated VA examination/opinion.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  Thereafter, the RO should review, on 
the merits, the veteran's claim for 
service connection for a seizure disorder.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


